Citation Nr: 1817691	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-28 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an increased rating for giant cell tumor, type II, left distal femur, status post resection and replacement with methyl-methacrylate, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for scars, giant cell tumor, type II, left distal femur, status post resection and replacement with methyl-methacrylate, currently evaluated as 0 percent disabling.




REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

Additional evidence was added to the record at the time of the Board hearing with a waiver of RO consideration.

The issue of entitlement to service connection for PTSD has been modified, as noted on the first page of this decision, to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (a claim is not necessarily limited in scope to a single or particular diagnosis, and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim).


FINDINGS OF FACT

1.  The Veteran testified at the October 2017 Board hearing that he wished to withdraw from appellate consideration the issues of an increased rating for giant cell tumor of the left distal femur, an increased rating for scars of the left distal femur, and service connection for hearing loss.  

2.  The competent, probative evidence of record does not show that the Veteran's anxiety disorder was incurred in or caused by his military service; and there is no diagnosis of PTSD of record.

3.  The competent, probative evidence of record does not show that the Veteran's diagnosed sleep apnea was incurred in or caused by military service; or is secondary to his service-connected knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for giant cell tumor, type II, left distal femur, status post resection and replacement with methyl-methacrylate, currently rated as 20 percent disabling have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for scars, giant cell tumor, type II, left distal femur, status post resection and replacement with methyl-methacrylate, currently evaluated as 0 percent disabling have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder have not been met. 38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5. The criteria for service connection for a sleep disorder have not been met. 38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran submitted testimony at the October 2017 Board hearing that he wished to withdraw from appellate consideration the issues of an increased rating for giant cell tumor of the left distal femur, an increased rating for scars of the left distal femur, and service connection for hearing loss.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to the issues of an increased rating for giant cell tumor of the left distal femur, an increased rating for scars of the left distal femur, and service connection for hearing loss.

Because the Veteran has withdrawn his appeal as to these issues, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met.  By correspondence dated in April 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.  

VA has also satisfied the duty to assist.  The Veteran's service treatment records and VA treatment records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  The RO did not afford the Veteran a VA examination for PTSD and a sleep disorder.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  As discussed in more detail below, the record does not suggest that the Veteran's psychiatric disorder and sleep disorder might were incurred in service.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

III.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304 (f).

Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. § 3.304(f)(3).

VA's regulations regarding rating psychiatric disorders were amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

As the RO certified the Veteran's appeal to the Board in July 2017, this claim is governed by DSM-5. 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).


A.  PTSD and Anxiety Disorder

The Veteran is seeking service connection for PTSD related to his duties in the U.S. Navy.  Specifically he testified that in September 1980 he was stationed on a warship, the USS Francis Hammond (FF-1067), during the Iranian crises and had fear of hostile forces in Iran.  See October 2017 Board hearing testimony, pp. 4-6.  The Veteran's representative also alluded to the Veteran's Navy Expeditionary Medal he was awarded, and stated that this suggested combat service.  Id. at 8-9.  The Veteran testified that he was frightened because he thought they were going to war.  Id. at 10-11.  He noted that most of the time he was on the ship for a matter of months, they stayed ready in their emergency gear and on general quarters.  Id. at 15.  He also testified that he hated being crowds, had trouble with sleep, and had problems with relationships, as he was on his third marriage due, in part, to his anger problems.  Id. at 11-12.  He stated that he had taken anger management classes at the Oklahoma VAMC.  Id. at 12-13.

On his PTSD stressor statement, the Veteran also noted that his first assignment was on the USS Francis Hammond, which was deployed to the Persian Gulf during the Iran crisis.  They were afraid that Iran might attack their ship; the U.S. Embassy was being occupied in Tehran.  They were afraid of the proximity of the hostile (Iranian) forces.  See VA-Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, dated February 2014. 

Personnel records show that the Veteran served in the U.S. Navy from April 1980 to September 1984; and earned, in pertinent part, the Navy Expeditionary Medal.

The service department noted that the command history for the USS Francis Hammond (FF-1067) showed that the ship was homeported in Yokosuka, Japan; and on August 4, 1980 departed Subic Bay, Philippines to the Indian Ocean.  It was in port at Diego Garcia from September 11-21 and then conducted local underway training from September 22-26, 1980.  The USS Francis Hammond departed Diego Garcia on October 3 and rendezvoused with the USS Midway in the Indian Ocean.  On October 30, 1980, the ship got underway for Hong Kong, and then back to Yokosuka, Japan on November 21, 1980.  The history and deck logs did not reference Iran.  It was noted that the Iranian hostage crises took place during November 4, 1979 to January 20, 1981.

The Veteran's personnel records do not corroborate any combat exposure.  Notwithstanding the Veteran's representative's remarks during the hearing that the Navy Expeditionary Medal indicated combat service, this medal does not, in and of itself, corroborate that the Veteran was in combat during his Navy service.

The Veteran's statements and testimony also do not establish that he ever engaged in combat with the enemy, but are more supportive of the assertion that he was afraid of potential combat.  While his ship was in the Indian Ocean during the Iranian hostage crisis, the ship's logs do not reference Iran or ever state that the ship approximated the coast of Iran.  Thus, the evidence does not establish that the Veteran engaged in combat with the enemy.  In addition, while it was argued during the hearing that the Veteran had fear of hostile military activity, VA defines "[f]ear of hostile military or terrorist activity" as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  See 38 C.F.R. § 3.304(f)(3).  The Veteran did not relate to any circumstance during his service that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  He was afraid of a potential for danger, but did not directly experience any hostile military activity.

Thus, the evidence does not corroborate any stressor in service, which is one of the critical elements to establish a claim for PTSD.

The service treatment records are negative for any findings of a psychiatric disorder.  After service, a May 2016 VA mental health anger management class notes a diagnosis of anxiety disorder.  There is no medical evidence showing a diagnosis of PTSD.

Although the Veteran has testified that he was afraid in service of hostile forces and after service has experienced fear of crowds, anger management problems, and relationship problems, there is no probative evidence of in-service incurrence of a psychiatric disability.  The service treatment records are negative and there is no evidence indicating any combat activity during service.  Post-service medical evidence notes that the Veteran was diagnosed with an anxiety disorder in May 2016, which is 32 years after service.  The Veteran was seen for other medical problems prior to this but did not mention any psychiatric problems during treatment for other disorders.

In weighing the evidence of record, the preponderance of the evidence shows that the Veteran does not have a psychiatric disability, to include PTSD and an anxiety disorder, related to his military service.  The benefit-of-the-doubt doctrine is inapplicable in this case.

B.  Sleep Disorder

The Veteran testified that about 30 years ago his wife told him that he would stop breathing in his sleep and suggested that he seek treatment.  See October 2017 Board hearing testimony, pp. 24-25.  However, he did not seek treatment until recently, and was diagnosed with sleep apnea.  He also described a problem with sleeplessness or insomnia.  Id. at 19-20.  His representative pointed out that sleep apnea was often associated with weight gain; and the Veteran stated that his service-connected knee had prevented him from exercise, which contributed to his weight gain.  Id. at 20-21.

The service treatment records are negative for any finding of sleep apnea or sleep disorder.  After service, VA treatment records note that a March 2015 sleep study showed a diagnosis of obstructive sleep apnea; and the Veteran was given a CPAP machine.  

Based on review of the evidence of record, the preponderance of the evidence shows that a sleep disorder was not incurred in service.  There is no competent and credible evidence of in-service incurrence of a sleep disorder, as the service treatment records are negative.  The Veteran testified that his wife noted that he would stop breathing during his sleep, approximately 30 years ago, which would have been in about 1987 after military service.  There is no evidence that the post-service diagnosis of obstructive sleep apnea in 2015 is related to military service.  The Veteran's representative raised the issue of entitlement to service connection for sleep apnea as secondary to his service-connected knee disability, in that his knee prevented him from exercise, which, in turn, led to his weight gain, which in turn caused his sleep apnea.  However, this is too remote of a connection for purposes of establishing service connection for sleep apnea and any claimed proximate relationship is not supported by any competent and credible evidence of record.  

As the criteria for service connection under 38 C.F.R. § 3.303 are not met, the claim must be denied.  The benefit-of-the-doubt doctrine is inapplicable to this case.














							(Continued on the next page)

ORDER

Entitlement to service connection for hearing loss is dismissed.

Entitlement to an increased rating for giant cell tumor, type II, left distal femur, status post resection and replacement with methyl-methacrylate, currently rated as 20 percent disabling, is dismissed.

Entitlement to an increased rating for scars, giant cell tumor, type II, left distal femur, status post resection and replacement with methyl-methacrylate, currently evaluated as 0 percent disabling, is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder is denied.

Entitlement to service connection for a sleep disorder is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


